Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims, filed on 2/3/2022, have overcome the following objections/rejections:
The objection of claim 7-9.
The rejection of claims 1-12 under 35 U.S.C. 112(b).
The rejection of claims 1, 6, and 10 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9,149,680 (Thompson et al.).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:
Line 8, “other, the upper first” has been changed to --other, and the first upper--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “holding element” in claim 1, “locking member” in claim 1, “first upper positioning member” in claim 1, “first counterweight element” in claim 1, “first upper locking member” in claim 1, “first lower positioning member” in claim 1, “first fastening element” in claim 1, “first block portion” in claim 7, “second upper positioning member” in claim 10, “second counterweight element” in claim 11, “second fastening element” in claim 11, “second locking member” in claim 11, “second lower positioning member” in claim 11. 

The limitation “holding element” in claim 1 has been interpreted to cover a handle grip and a structure connecting two ends of the handle grip as described in para 0023 of the specification, and equivalents thereof.
The limitation “locking member” in claim 1 has been interpreted to cover an inner screw hole as described in para 0023 of the specification, and equivalents thereof.
The limitation “first upper positioning member” in claim 1 has been interpreted to cover one groove as described in para 0023 of the specification, and equivalents thereof.
The limitation “first counterweight element” in claim 1 has been interpreted to cover a disc as described in para 0024 of the specification, and equivalents thereof.
The limitation “first upper locking member” in claim 1 has been interpreted to cover a screw rod as described in para 0024 of the specification, and equivalents thereof.
The limitation “first lower positioning member” in claim 1 has been interpreted to cover a recess as described in para 0024 of the specification, and equivalents thereof.
The limitation “first fastening element” in claim 1 has been interpreted to cover a first stopper, a stick, a head, and a spring as described in para 0025 of the specification, and equivalents thereof.
The limitation “first block portion” in claim 7 has been interpreted to cover two bumps horizontally extending toward each other as described in para 0024 of the specification, and equivalents thereof.
The limitation “second upper positioning member” in claim 10 has been interpreted to cover a groove as described in para 0024 of the specification, and equivalents thereof.
The limitation “second counterweight element” in claim 11 has been interpreted to cover a disc (the same main structure as the first counterweight element) as described in para 0026 of the specification, and equivalents thereof.
The limitation “second fastening element” in claim 11 has been interpreted to cover a first stopper, a stick, a head, and a spring (the same main structure as the first fastening element) as described in para 0026 of the specification, and equivalents thereof.
The limitation “second locking member” in claim 11 has been interpreted to cover a screw rod as described in para 0026 of the specification and as shown in FIG. 1, and equivalents thereof.
The limitation “second lower positioning member” in claim 11 has been interpreted to cover a recess as described in para 0026 of the specification and as shown in FIG. 1, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-4, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims, filed on 2/3/2022, amended independent claim 1 with the subject matter of previous claim 2, which was indicated as allowable subject matter in the Non-Final Rejection dated 12/13/2021. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closest prior art of record (US 9,149,680 to Thompson et al.) to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784